—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered July 17, 1991, convicting defendant, upon a jury trial, of robbery in the first degree, and robbery in the second degree, and sentencing him, as a violent predicate felon, to concurrent terms of 7 Vi to 15 years, unanimously affirmed.
The trial court properly denied defendant’s request to submit lesser included offenses of attempted robbery in the first and second degrees, the evidence adduced at trial clearly demonstrating that he stole the property with the aid of another (see, People v Glover, 57 NY2d 61, 64). Concur—Carro, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.